TASHIMA, Circuit Judge,
concurring:
I concur in all of the majority’s opinion, except Part II.B. I also concur in the judgment. I am unable, however, to concur in Part II.B because, first, it is entirely dicta, and, second, were it necessary to reach the issue, I would hold that the RCRA1 presidential exemption preempts the common law state secrets privilege in those areas where it applies.
Part II.B addresses “Frost’s argument that the Presidential exemption provided by § 6001 preempts the state secrets privilege as to RCRA regulatory material.” This is a false claim that need not be addressed.
As the majority opinion points out, the presidential exemption exempts “the disclosure of classified information • concerning that operating location” (emphasis added), i.e., the operating location near Groom Lake. Maj. op. at 1173. What the Air- Force is withholding, purportedly under the state secrets privilege, is information in ten categories, see id. at 1168-69, that the Secretary of the Air Force says in her unclassified declaration “is validly classified ” (emphasis added). See id. at 1168-69 & App. I at ¶ 4. Thus, the Air Force is withholding exactly what the presidential exemption authorizes it to withhold — classified information concerning the operating location near Groom Lake — and nothing more.
In this case, there is no conflict between the scope of the statutory exemption and the common law privilege. The only material claimed to be protected, by the privilege is classified information; exactly, what the statutory exemption authorizes. Thus, there is no need to decide the hypothetical question tendered by Frost of whether the statutory exemption preempts the common law privilege, and any discussion of this issue is dicta.
On the merits of this issue, according to the majority, information that RCRA requires the Air Force to compile and maintain can be excluded from litigation either because a presidential exemption relieves the Air Force of its obligation to make this information publicly available, or because the Secretary of the Air Force believes this information concerns a state secret. In my view, these dual grounds for keeping the same information secret cannot coexist. The presidential exemption and the state secrets privilege have exactly the same purpose: They are both designed to keep state secrets secret. Thus, for the class of information that RCRA requires the Air Force to reveal, the presidential exemption and the state secrets privilege “speak directly” to the same question, namely, what information the Air Force can keep hidden in the name of national security. See United States v. Texas, 507 U.S. 529, 534, 113 S.Ct. 1631, 1634, 123 L.Ed.2d 245 (1993) (“In order to abrogate a common-law principle, the statute must speak directly to the question addressed by the common law.”) (citations and quotation marks omitted).
Accordingly, were we properly to reach the issue, I would hold that the Air Force cannot assert the state secrets privilege to withhold any documents or information, except as authorized by the presidential exemption under RCRA2
*1177I.
The majority, while correctly recognizing that a federal statute preempts federal common law whenever the two speak directly to the same question, fails to define the relevant “question” with appropriate breadth. In Milwaukee v. Illinois, 451 U.S. 304, 101 S.Ct. 1784, 68 L.Ed.2d 114 (1981), the Supreme Court made clear that a comprehensive regulatory statute can preempt well-established federal common law without even mentioning the common law rules preempted. That casé concerned whether the 1972 Amendments to the Federal Water Pollution Control Act preempted the federal common law claim for abatement of nuisanée caused by interstate waters. The prior existence of the common law claim was clear and the 1972 Amendments did not specifically say anything about it, so the Court could have applied the rule that statutes in derogation of the common law are strictly construed. Instead, the Court noted that the 1972 Amendments established “a comprehensive program for controlling and abating water pollution.” Id. at 319, 101 S.Ct. at 1793 (citation and quotations marks omitted). It concluded that “[t]he establishment of such a self-consciously comprehensive program by Congress ... strongly suggests that there is no room for courts to attempt to improve on that program with federal common law.” Id. at 319, 101 S.Ct. at 1793.
Milwaukee is instructive because the Supreme Court has similarly described RCRA as “a comprehensive environmental statute that empowers EPA to regulate hazardous wastes from cradle to grave.” City of Chicago v. Environmental Defense Fund, 511 U.S. 328, 331, 114 S.Ct. 1588, 1590, 128 L.Ed.2d 302 (1994). The text of RCRA provides a clear means by which federal agencies, such as the Air Force, can protect state secrets from public disclosure under RCRA, i.e., by seeking a presidential exemption. It seems odd for this court to add to this comprehensive regulatory statute yet another means for protecting state sécrets, when Congress has not chosen to do so. See Mobil Oil Corp. v. Higginbotham, 436 U.S. 618, 625, 98 S.Ct. 2010, 2015, 56 L.Ed.2d 581 (1978) (holding that courts are not free to supplement congressional enactments with federal common law).
Our decision in Jesinger v. Nevada Fed. Credit Union, 24 F.3d 1127 (9th Cir.1994), is also informative. In Jesinger, we refused to find a common law cause of action under the Federal Credit Union Act (FCUA), 12 U.S.C. § 1751 et seq. Id. at 1131. We did not say that the FCUA was “comprehensive,” or that anything in the text of the law addressed whether a private right of action existed. Id. We noted only that the FCUA provided a certain set of remedies and we inferred from this that Congress meant to address the general question of remedies and that we were not free to supplement Congress’ answer with our own. Id. at 1131-32. Similarly, RCRA — a statute that goes further than the FCUA and does comprehensively regulate an entire field — explicitly provides a procedure to keep information secret if national security interests are at stake and Jesinger clearly implies that we are not free to supplement Congress’ answer with our own.
In sum, Milwaukee and Jesinger tell us that in deciding whether a statute preempts federal common law, we must not be too specific in our demand that Congress “speak directly” to the question addressed by the common law. In both of these cases, the statute said nothing about the precise question involved, but the courts found preemption by taking a broad view of congressional goals. With this background in mind, I now turn to the statute involved in the case at bench.
II.
In enacting RCRA, Congress declared “it to be the national policy of the United States that, wherever feasible, the generation of hazardous waste is to be reduced or eliminat*1178ed as expeditiously as possible.” 42 U.S.C. § 6902(b). Perhaps more relevant to this case, Congress added that “[w]aste that is nevertheless generated should be treated, stored, or disposed of so as to minimize the present and future threat to human health and the environment.” Id. We know that Congress intended RCRA to apply to the Air Force because RCRA says that “[t]he term ‘Federal Agency’ means any department, agency, or other instrumentality of the Federal Government....” 42 U.S.C. § 6903(4) (emphasis added).
RCRA goes on to provide that federal agencies are subject to “all Federal, State, interstate, and local requirements, both substantive and procedural ... respecting control and abatement of solid waste or hazardous waste disposal____” 42 U.S.C. § 6961(a). Also, each agency must submit an inventory to the EPA of agency-owned sites where hazardous waste is stored or treated, 42 U.S.C. § 6937(a), the EPA must inspect these sites, 42 U.S.C. § 6927(c), and the reports must be made public. 42 U.S.C. §§ 6927(b) and 6937(a).
A moment’s reflection reveals what a huge intrusion RCRA is into the military’s traditional ability to keep secrets. According to the language of the statute, the Air Force can no longer simply refuse to acknowledge the existence of military bases in this country or keep silent about everything that goes on there. Now, the Air Force is required to provide the EPA with a great deal of information about its activities and the EPA is required to make this information public.
It turns out that Congress appreciated the broad sweep of RCRA and realized that some limits had to be placed on public disclosure, no matter how environmentally beneficial it might be. For that reason, there are two exceptions to RCRA’s requirement that inventory reports be made public. The first is mentioned in 42 U.S.C. § 6927(b): The EPA can refuse to reveal part of a report if it would result in a disclosure of information under 18 U.S.C. § 1905, which protects “trade secrets, processes, operations, style of work, or apparatus,” as well as other kinds of confidential statistical information. The other exception is the presidential exemption: “The President may exempt any solid waste management facility of any department, agency, or instrumentality in the executive branch from compliance with [any Federal or State solid or hazardous waste law] if he determines it to be in the paramount interest of the United States to do so.” 42 U.S.C. § 6961(a). An exemption lasts for only one year, although it may be renewed, and the President must tell Congress every January what exemptions he has issued in the past year. Id. If there were any doubt about why the presidential exemption exists, we could turn to the original House Report on RCRA, which used the phrase “national security interests” in place of “paramount interests.” H.R.Rep. No. 94-1491, at 67 (1976), reprinted in 1976 U.S.C.C.A.N. 6238, 6305.
Considering the structure of RCRA as a whole, it is clear that Congress has “spoken directly” to the question of when and how information that is required by RCRA may be kept secret. The plain language of the statute subjects the Air Force to its terms and requires certain information about the Air Force’s activities to be made public. The statute also creates two exceptions to these requirements, one for trade secrets and the like, the other for agencies exempted by the President. I would read this statute exactly as it is written.
Instead, the majority would create a third exception to RCRA’s requirement to make inventory reports public: If a department head thinks disclosure might harm national security, then she can withhold information without presidential approval. This makes a presidential exemption mere surplusage and effectively thwarts Congress’ attempt to centralize responsibility by making one person accountable for national security exemptions to RCRA. Gone too are Congress’ requirements that RCRA exemptions be renewed every single year and that the President report to Congress each January on what exemptions he has issued. Now any department head can refuse to disclose information required by RCRA, they never have to renew this refusal, and nobody reports to our elected representatives. By holding that the state secrets privilege can be invoked even for information that a federal statute re*1179quires the Air Force to produce, the majority has flouted the plain language of RCRA and created exactly the kind of wide and invisible diffusion of power that Congress feared when it wrote the presidential exemption.
III.
The majority avoids finding preemption by concluding that the state secrets privilege and the presidential exemption have different purposes, but this argument cannot withstand close scrutiny. The majority states, “the state secrets privilege and [the exemption] have different purposes: one is an evi-dentiary privilege that allows the government to withhold sensitive information within the context of litigation; the other allows the President to exempt a federal facility from compliance with RCRA’s regulatory regime.” Maj. op. at 1167-68. But obviously, the phrase “an evidentiary privilege that allows the government to withhold sensitive information within the context of litigation” is a description of what the privilege is, not a description of its purpose. To discover the purpose of the privilege, we need to ask, Why would someone think it is a good idea to let the government withhold sensitive information within the context of litigation? Similarly, the words “allows the President to exempt a federal facility from compliance with RCRA’s regulatory regime” describe only what the exemption does. To ascertain the purpose of the exemption, we need to ask, Why would someone think it is a good idea to let the President exempt a federal facility from compliance with RCRA’s regulatory regime? Yet these are precisely the questions the majority neither asks nor answers.
As to the first question, the Supreme Court has already explained the purpose of the state secrets privilege:
It may be stated as a general principle, that public policy forbids the maintenance of any suit in a court of justice, the trial of which would inevitably lead to the disclosure of matters which the law itself regards as confidential, and respecting which it will not allow the confidence to be violated. On this principle, suits cannot be maintained which would require a disclosure of the confidences of the confessional, or those between husband and wife, or of communications by a client to his counsel for professional advice, or of a patient to his physician for a similar purpose. Much greater reason exists for the application of the principle to cases of contract for secret services with the government, as the existence of a contract of that kind is itself a fact not to be disclosed.
Totten v. United States, 92 U.S. (2 Otto) 105, 107, 23 L.Ed. 605 (1875). See also United States v. Reynolds, 345 U.S. 1, 10, 73 S.Ct. 528, 533, 97 L.Ed. 727 (1953) (“[T]here is a reasonable danger that compulsion of the evidence will expose military matters which, in the interest of national security, should not be divulged.”).
Thus, the purpose of the privilege is to keep state secrets secret. The majority, by contrast, suggests that the privilege has something to do with litigation in particular. See maj. op. at 1168. (“one is an evidentiary privilege that allows the government to withhold sensitive information within the context of litigation ”) (emphasis added). It is true that the law of evidence sometimes excludes information for reasons related to litigation. For example, the Federal Rules of Evidence do not permit the introduction of evidence of subsequent remedial measures, offers of compromise, payment of medical expenses, a rape victim’s past sexual behavior, as well as evidence of a person’s character. Fed. R.Evid. 404, 407, 408, 409, 412. No one thinks that by excluding this evidence from a trial we keep it secret from the world at large. Rather, we exclude this otherwise public information because we fear its impact on a particular trial. Hence, it would be correct to say that these public policy exclusions “withhold sensitive information within the context of litigation” because their purpose is specifically related to the litigation.
Entirely different from the public policy exclusions are the common-law evidentiary privileges, such as the attorney-client privilege, the doctor-patient privilege, the husband-wife privilege, and the priest-penitent privilege. These privileges exist not because we fear the impact that certain kinds of information might have on a trial. Rather, we are motivated by a more general social *1180policy goal of keeping certain kinds of information secret. Secret from the court. Secret from the jury. Secret from the world. The evidentiary privileges apply only in litigation for the very simple reason that in ordinary life, people can keep their secrets because they are not compelled to testify or answer discovery requests. But it does not follow that the purpose of these privileges has anything to do with litigation; therefore, it is incorrect to describe the purpose of an, evidentiary privilege as “to withhold sensitive information within the context of litigation.” The purpose is to withhold sensitive information from the world at large. After all, in our system, litigation is conducted in public and what is introduced as evidence at a trial presumptively passes into the public domain. See, e.g., Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 604-06, 102 S.Ct. 2613, 2618-20, 73 L.Ed.2d 248 (1982); Valley Broadcasting Co. v. United States Dist. Court, 798 F.2d 1289, 1293-94 (9th Cir.1986).
It is clear to me, as it was clear to the Supreme Court more than 120 years ago, that the state secrets privilege is motivated by the same general desire for secrecy as are the other evidentiary privileges. It exists not to “withhold sensitive information within the context of litigation,” but to withhold it from the world at large.
Once the purpose of the state secrets privilege is properly understood, it becomes obvious why the RCRA presidential exemption preempts it. The two provisions have exactly the same purpose. The exemption allows the President to avoid the mandatory disclosure requirements of RCRA, if he determines that it is in the “paramount interests” of the United States to do so. Why does this provision exist? To keep state secrets secret.
To be sure, the exemption and the privilege work very differently. The common-law privilege can be claimed by the head of a department, Reynolds, 345 U.S. at 8, 73 S.Ct. at 532, while the exemption may be claimed only by the President. 42 U.S.C. § 6961(a). The exemption must be renewed annually and must be reported to Congress, id., while no such requirements apply to the privilege. The majority argues that the scope of the privilege also differs from that of the exemption: “If a facility has been exempted, for example, a citizen’s suit could question whether the exemption was in the paramount interest of the United States, to which the exemption itself would not apply but to which the state secrets privilege might.” Maj. op. at 1168.
As an initial matter, I doubt that a citizen’s suit could actually challenge the President’s determination that a RCRA exemption was “in the parámount interest of the United States.” That is a classic example of a political question firmly committed to executive discretion. See generally Heckler v. Chaney, 470 U.S. 821, 832, 105 S.Ct. 1649, 1656, 84 L.Ed.2d 714 (1985) (rejecting judicial review under the Administrative Procedure Act for agency decisions within the “special province of the Executive Branch”); cf. Baker v. Carr, 369 U.S. 186, 217, 82 S.Ct. 691, 710, 7 L.Ed.2d 663 (1962) (rejecting judicial review of constitutional questions when a case cannot be decided “without an initial policy determination of a kind clearly for nonjudicial discretion”). Does the majority really believe that federal judges should tell the President what is, and what is not, “in the paramount interest of the United States?”
Regardless, whenever a statute preempts the common law, it is different from the common law it is preempting. Otherwise, we would call it a “codification.” The relevant question is whether the statute “speaks directly” to the question previously answered by federal common law, not whether it provides the same answer. United States v. Texas, 507 U.S. 529, 534, 113 S.Ct. 1631, 1634-35, 123 L.Ed.2d 245 (1993). In this case, the presidential exemption and the state secrets privilege speak directly to the same question; therefore, I am unable to join in Part II.B of the majority opinion.
IV.
Under the majority’s view, there is a class of information generated under RCRA that could potentially be kept secret under the state secrets privilege, even though no presidential exemption has been issued under RCRA. For that class of information, because *1181the exemption and the privilege speak directly to the same point, I would conclude that the common law privilege is preempted by RCRA’s presidential exemption provision.
ATTACHMENT
APPENDIX I
UNITED STATES DISTRICT COURT DISTRICT OF NEVADA
John Doe I, John Doe II, John Doe III, John Doe IV, John Doe V, and John Doe VI, Plaintiffs,
v.
Carol M. Browner, Administrator, Environmental Protection Agency, Defendant.
Civil: CV-S-94-795-PMP.
and
Helen Frost, John Doe I, John Doe II, John Doe III, John Doe IV, John Doe V, and John Doe VI, Plaintiffs, v. William Perry, Secretary of Defense, Anthony Lake, National Security Adviser, and Sheila Widnall, Secretary of the Air Force, Defendants.
CM: CV-S-94-714-PMP.

UNCLASSIFIED DECLARATION AND CLAIM OF MILITARY AND STATE SECRETS PRIVILEGE OF SHEILA E. WIDNALL, SECRETARY OF THE AIRFORCE

I, SHEILA E. WIDNALL, HEREBY DECLARE THE FOLLOWING TO BE TRUE AND CORRECT:
1. Official Duties:. I am the Secretary of the United States Air Force and the head of the Department of the Air Force. In that capacity, I exercise the statutory functions specified in section 8013 of Title 10, U.S.Code. I am responsible for the formulation of Air Force policies and programs that are fully consistent with the national security directives of the President and the Secretary of Defense, including those that protect national security information relating to the defense and foreign relations of the United States. As the Seere-tary of the Air Force, I exercise authority over the operating location near Groom Lake, Nevada, and the information associated with that operating location. As the head of an agency with control over the information associated with the operating location near Groom Lake, I am the proper person to assert the military and state secrets privilege with regard to that information. Under Executive Order 12356, I exercise original TOP SECRET classification authority, which permits me to determine the proper classification of national security information on behalf of the United States. Executive Order No. 12356, Sec. 1.2, 47 Fed.Reg. 20,105 (1982), reprinted in 50 U.S.Code Section 401 (1991); Presidential Order of May 7, 1982, Officials Designated to Classify National Security Information, 50 U.S.Code Section 401 (1991).
2. Purpose: This Declaration is made for the purpose of advising the court of the national security interests in and the security classification of information that may be relevant to the above captioned lawsuits. The statements made herein are based on (a) my personal consideration of the matter, (b) my personal knowledge; and (c) my evaluation of information made available to me in my official capacity. I have concluded that release of certain information relevant to these lawsuits would necessitate disclosure of properly classified information about the Air Force operating location near Groom Lake, Nevada. I am satisfied that the information described in the classified Declaration is properly classified. I have further determined that the information described in the classified Declaration, if released to the public, could reasonably be expected to cause exceptionally grave damage to the national security. It is not possible to discuss publicly the majority of information at issue without risking the very harm to. the national security that protection of the information is intended to prevent.
3. Security Classification: Under Information Security Oversight Office guidance, “[ejertain information that would otherwise be unclassified may require classification when combined or associated with other unclassified information.” (32 CFR 2001.3(a)) Protection through classification is required *1182if the combination of unclassified items of information provides an added factor that warrants protection of the information taken as a whole. This theory of classification is commonly known as the mosaic or compilation theory. The mosaic theory of classification applies to some of the information associated with the operating location near Groom Lake. Although the operating location near Groom Lake has no official name, it is sometimes referred to by the name or names of programs that have been conducted there. The names of some programs are classified; all program names are classified when they are associated with the specific location or with other classified programs. Consequently, the release of any such names would disclose classified information.
4.National Security Information: As the head of the agency responsible for information regarding the operating location near Groom Lake, I have determined that information that concerns this operating location and that falls into any of the following categories, is validly classified:
a. Program(s) name(s)
b. Mission(s);
c. Capabilities;
d. Military plans, weapons, or operations;
e. Intelligence sources and methods;
f. Scientific or technological matters;
g. Certain physical characteristics;
h. Budget, finance, and contracting relationships;
i. Personnel matters; and,
j. Security sensitive environmental data. The following are examples of why certain environmental data is sensitive to the national security. Collection of information regarding the air, water, and soil is a classic foreign intelligence practice, because analysis of these samples can result in the identification of military operations and capabilities. The presence of certain chemicals or chemical compounds, either alone or in conjunction with other chemicals and compounds, can reveal military operational capabilities or the nature and scope of classified operations. Similarly, the absence of certain chemicals or chemical compounds can be used to rule out operations and capabilities. Revealing the composition of the chemical waste stream provides the same kind of exploitable information as does publishing a list of the chemicals used and consumed. Analysis of waste material can provide critical information on the makeup as well as the vulnerabilities of the material analyzed. Disclosure of such information increases the risk to the lives of United States personnel and decreases the probability of successful mission accomplishment.
5. Role of State and Federal-Environmental Agencies: Since 1990, appropriately cleared representatives of Nevada’s Department of Conservation and Natural Resources have been authorized access to the operating location near Groom Lake. The state representative’s role is and has been to monitor and enforce compliance with environmental laws and regulations and to advise on remedial efforts, if required. Appropriately cleared officers of the U.S. Environmental Protection Agency were recently granted access to the operating location near Groom ' Lake for inspection and enforcement of environmental laws. Federal inspectors from the Environmental Protection Agency commenced an inspection pursuant to the Solid Waste Disposal Act, commonly referred to as a “RCRA inspection,” at the operating location near Groom Lake, Nevada on December 6, 1994. The Air Force has taken these steps to ensure full compliance with all applicable environmental laws. At the same time that the operating location near Groom Lake is being inspected for environmental compliance, it is essential to the national security that steps also be taken to prevent the disclosure of classified information.
6. Invoking Military and State Secrets Privilege: It is my judgment, after personal consideration of the matter, that the national security information described in this Declaration and in the' classified Declaration, concerning activities at the U.S. Air Force operating location near Groom Lake, Nevada, constitutes military and state secrets. As a result, disclosure of this information in documentary or testimonial evidence must be barred in the interests of national security of the United States. Pursuant to the authority vested in me as Secretary of the Air Force, I *1183hereby invoke a formal claim of military and state secrets privilege with respect to the disclosure of the national security information listed in paragraph four of this Declaration and more fully discussed in the classified Declaration, whether through documentary or testimonial evidence.
7. Environmental Compliance: Although I have found it necessary to invoke the military and state secrets privilege, I believe it important to comment on the Air Force’s commitment to full compliance with the environmental laws of the United States. Our goal is to be the best possible environmental steward of the lands comprising the Nellis Range. To meet that goal we are cooperating and will continue to cooperate with both federal and state environmental agencies.
8. Under penalty of perjury, and pursuant to section 1746 of Title 28, U.S.Code, I certify and declare that the foregoing statements are true and correct.
Executed this 21 day of February, 1995, at Arlington, Virginia.
/s/ Sheila E. Widnall Shefla E. Widnall
Secretary of the Air Force

. I use the same short-form references as the majority.


. It is important to note that, in any event, RCRA would not preempt the common law privilege in *1177those areas to which RCRA does not “directly” speak. For example, it would appear that certain categories of information as to which the state secrets privilege is claimed are not within RCRA’s scope. Of the 10 categories of information as to which the privilege is claimed, see Maj. Op. at 1168-69 & App. I at ¶4, only one— “security sensitive environmental data” — would appear to be preempted by the RCRA exemption.